Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/777,736 filed on December 10, 2018.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 3, 8 – 13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shriver et al. (U.S. PG Pub. No. 20160223506), herein “Shriver.


Regarding claim 1,
Shriver teaches a computer1-implemented method providing improvements in agricultural science by optimizing irrigation treatment placements for testing, the method comprising: (Par. 0003: “…method for crop monitoring in the agricultural field.” Par. 0013: “The method 100 can additionally or alternatively include diagnosing the crop health anomaly S150, determining a crop treatment S160, and/or notifying a user S170.” Par. 0015: “The method can further function to classify the crop anomaly and prescribe a treatment to rectify the crop anomaly.”) 
receiving and digitally storing a plurality of digital images, each digital image of the plurality of digital images corresponding to an image of a field at two or more different time periods, the field being an agricultural growing field; (Par. 0012: “As shown in FIGS. 1-2, a method 100 for monitoring crop health of a geographic region includes receiving an image including a set of image elements, the image corresponding to a time unit S110, mapping an image element of the set of image elements to a geographic sub-region of the geographic region S115, determining a geographic region performance value for the image element S120, and identifying a crop health anomaly based on the geographic region performance value and an expected geographic region performance value S140.”  Par. 0018: “…the method includes: receiving a new image associated with a first recurrent time unit in a first time duration (e.g., August of 2015); calculating a vegetative performance value for each image element of the new image; for each geographic sub-region associated with an image element of the image, normalizing the vegetative performance value, calculating an actual difference between the normalized vegetative performance value and a last normalized vegetative performance value for the geographic sub-region, the last normalized vegetative performance value associated with a second recurrent time unit in the first time duration (e.g., July of 2015)…”) 
determining a plurality of field sectors that make up the field, each field sector of the plurality of field sectors corresponding to an irrigation treatment performed at the field sector;  (Par. 0018: “In a third specific example, the method includes: receiving a new image associated with a first recurrent time unit in a first time duration (e.g., August of 2015); calculating a vegetative performance value for each image element of the new image; for each geographic sub-region associated with an image element of the image, normalizing the vegetative performance value, calculating an actual difference between the normalized vegetative performance value and a last 
generating and storing first pixel data for each field sector, the first pixel data for a field sector comprising characteristics of pixels of the plurality of digital images at the field sector during the two or more different time periods; (Par. 0016: “In a first specific example, representations of which are shown in FIGS. 3 and 4, the method 100 can additionally or alternatively include receiving a new image of a field from a remote field monitoring system, identifying pixels representing a physical field within the new image, each pixel representing a field sub-region, calculating a vegetative performance value for each identified pixel, determining a percentile rank for the pixel relative to the remainder of the pixels representing the field, determining a current deviation for the pixel by determining the difference between the determined pixel percentile (from the new image) and the prior pixel percentile (from a previous image), where the previous image is preferably the closest in time to the new image but can alternatively be any other suitable image, determining a historic deviation corresponding to the field sub-region by determining the difference between a first historic pixel percentile (from a first historic image) and a second historic pixel percentile (from a second historic image), and identifying an anomaly when the difference between the current deviation and the historical deviation exceeds a threshold amount.” See figure 3.) 
generating and storing a distribution of the first pixel data for each field sector during the two or more different time periods; (Par. 0036: “In one example of the first variation, identifying the anomaly S140 can be based on the actual geographic region performance value for the geographic sub-region differing beyond a threshold amount from the expected geographic region performance value. In a specific example, a crop health anomaly can be identified based on the deviation between a first geographic region performance value corresponding to April 22 of the current growing season, and a second geographic region performance value corresponding to April 22 of a previous growing season. In another specific example, identifying the crop health anomaly S140 can include determining the difference between the current percentile ranking (e.g., with respect to geographic region performance values of the received image) for the geographic sub-region (or representative pixel) and the historic percentile ranking for the geographic sub-region. However, the anomaly can be otherwise identified based on the actual geographic region performance value and an expected geographic region performance value for the recurrent time frame.” See also Par. 0016, 0017, and 0067) 
determining, from the distribution of the first pixel data, one or more field sectors representing minimum difference values in the first pixel data during the two or more different time periods.  (Par. 0017: “In a second specific example, representations of which as shown in FIGS. 3 and 4, the method 100 can additionally or alternatively include receiving a new image of a field from a remote field monitoring system, identifying pixels representing a physical field within the new image, each pixel representing a field sub-region, calculating a vegetative performance value for each identified pixel, determining a percentile for each pixel, relative to the remainder of the pixels representing the field, determining a percentile change for each pixel since the previous image, where the previous image is preferably the closest in time to the new image but can alternatively be any other suitable image), comparing the percentile change for each pixel with a historical percentile change for the pixel over the comparable time unit (e.g., between the same months), and identifying an anomaly when the difference between the percentile change and the historical percentile change for a pixel exceeds a threshold amount (the anomaly threshold).” Par. 0018: 

Regarding claim 2,
Shriver teaches the elements of claim 1 which claim 2 depends. Shriver also teaches generating and displaying distribution data, the distribution data representing the distribution of the first pixel data for each field sector during the two or more different time periods in a human-readable format;
generating and displaying, based on the determined one or more field sectors representing minimum difference values in the first pixel data during the two or more different time periods, human-readable recommendation data; wherein the human-readable recommendation data comprises the treatments performed at
the determined one or more field sectors.  (Par. 0065: “In a first variation, the identified crop health anomaly is graphically presented on the user device S174. The crop health anomaly can be displayed along with notifications of the crop health anomaly. Alternatively, an option to display the crop health anomaly can be presented in a notification, and the crop health anomaly can be displayed in response to an affirmative user response to the option.”  See also Par. 0066 and 0067.  Par. 0062: “Determined crop treatments are preferably presented to a user at a user device as in S170. Alternatively or additionally, a user can be notified through other suitable means, but notification can otherwise be omitted. The crop treatment can include a crop input prescription (e.g., a seeding prescription, a fertilizer prescription, a fungicide 

Regarding claim 3,
Shriver teaches the limitations of claim 1 which claim 3 depends. 
Shriver also teaches determining, based on the determined one or more field sectors representing minimum difference values in the first pixel data during the two or more different time periods, one or more treatments performed at the determined one or more field sectors; (Par. 0017: “…representations of which as shown in FIGS. 3 and 4, the method 100 can additionally or alternatively include receiving a new image of a field from a remote field monitoring system, identifying pixels representing a physical field within the new image, each pixel representing a field sub-region, calculating a vegetative performance value for each identified pixel, determining a percentile for each pixel, relative to the remainder of the pixels representing the field, determining a percentile change for each pixel since the previous image, where the previous image is preferably the closest in time to the new image but can alternatively be any other suitable image), comparing the percentile change for each pixel with a historical percentile change for the pixel over the comparable time unit (e.g., between the same months), and identifying an anomaly when the difference between the percentile change and the historical percentile change for a pixel exceeds a threshold amount (the anomaly threshold).” Par. 0018: “This variation can additionally include: identifying a set of anomalous geographic sub-regions; and classifying the set of anomalous geographic sub-regions with a first anomaly class based on features of the set, using the anomaly-detection module. This variation can additionally include: 
wherein the one or more determined treatments comprise a first manner of operating field equipment placed in the field; modifying the field equipment placed in the field to operate in the first manner; wherein the field equipment placed in the field previously operated in a second manner that is different than the first manner.  (Par. 0063: “In a first variation, the crop treatment is selected based on the diagnosed crop anomaly. In a first embodiment, the recommended treatment is adjusting the parameters of the next-planned crop treatment to treat the anomaly. In a fourth variation, crop treatments can be recommended based on the treatments that a subset of users (e.g., users with high yield, users that have successfully treated the anomaly or halted anomaly progression) have historically applied to treat similar anomalies. In a fifth variation, the recommended crop treatments can be those recommended by a manufacturer (e.g., seed provider). However, crop treatments can otherwise be determined.” Par. 0062: “Determined crop treatments are preferably presented to a user at a user device as in S170. Alternatively or additionally, a user can be notified through other suitable means, but notification can otherwise be omitted. The crop treatment can include a crop input prescription (e.g., a seeding prescription, a fertilizer prescription, a fungicide prescription, etc.), crop treatment instructions, and/or any other suitable information for implementing the crop treatment recommendation.”  Par. 0018) 

Regarding claim 8,
Shriver teaches the limitations of claim 1 which claim 8 depends. 
Shriver also teaches receiving one or more supplementary digital images, each supplementary digital image of the supplementary digital images corresponding to an image of the field at a different supplementary time period;
generating and storing second pixel data for each field sector, the second pixel data for a field sector comprising characteristics of pixels of the plurality of digital images at the field sector during the different supplementary time period, and the first pixel data; generating and storing a second distribution of the second pixel data for each field sector during the two or more different time periods and the different supplementary time period; wherein determining one or more field sectors representing minimum difference values is further based on the distribution of the second pixel data. (Par. 0052: “In a fifth variation, identifying the crop health anomaly can include generating an anomaly-determination model for identifying the crop health anomaly. The anomaly-determination model (anomaly-determination module) is preferably generated based on feature types, including: any type of geographic region performance data (e.g., vegetative performance values, geographic region performance values, changes in geographic region performance values, etc.), identified anomalous geographic sub-regions (e.g., number of anomalous areas, pattern of anomalous areas, frequency and/or degree of contiguous anomalous areas, etc.) and/or supplemental data (e.g., soil data, weather data, crop management data, etc.). However, an anomaly-determination model for identifying crop health anomalies can otherwise be generated. Subsequent to analyzing a received image for crop health anomalies (e.g., after comparing the actual and expected geographic region performance value changes), the generated model can be updated with data associated with the received image. For example, the method 100 can additionally or alternatively include updating the expected geographic region performance value change for the geographic sub-region based on the actual geographic region performance value change.”  Par. 0016: “In a first specific example, representations of which are shown in FIGS. 3 and 4, the method 100 can additionally or alternatively include receiving a new image of a field from a remote field monitoring system, identifying pixels representing a physical field within the new image, each pixel representing a field sub-region, calculating a vegetative performance value for each identified pixel, determining a percentile rank for the pixel relative to the remainder of the pixels representing the field, determining a current deviation for the pixel by determining the difference between the determined pixel percentile (from the new image) and the prior pixel percentile (from a previous image), where the previous image is preferably the closest in time to the new image but can alternatively be any other suitable image, determining a historic deviation corresponding to the field sub-region by determining the difference between a first historic pixel percentile (from a first historic image) and a second historic pixel percentile (from a second historic image), and identifying an anomaly when the difference between 

Regarding claim 10,
Shriver teaches the limitations of claim 1 which claim 10 depends. Shriver also teaches determining, from the plurality of digital images, a first subset of digital images; wherein determining the first subset of digital images comprises selecting digital images from the plurality of digital images with similar vegetation pixel values; wherein a vegetation pixel value corresponds to a relative shading of a set of pixels in a digital image; wherein generating and storing first pixel data for each field sector is based on the first subset of digital images of the plurality of digital images. (Par. 0029: “In one variation, determining a vegetative performance value for an image element includes: splitting the image into a set of image elements, for each image element, determining a respective visual signal parameter from the image element (e.g., intensity of a given light wavelength); and calculating a vegetative performance value from the visual signal parameter (e.g., calculating a WDRVI value for the pixel). Determining the vegetative performance value can additionally include storing the determined vegetative performance value in association with the geographic sub-region associated with the respective image element. Determining the vegetative performance value can additionally include: identifying image elements and/or geographic sub-regions growing the same crop type or varietal and normalizing the vegetative performance values for each of the identified image elements and/or geographic sub-regions based on the remainder of the identified image elements and/or geographic sub-regions. Determining the vegetative performance value can additionally include: generating a yield proxy map by mapping the normalized vegetative performance values based on the respective geographic sub-region or respective geographic locations.”) 

Regarding claim 11,
optimizing2 irrigation treatment placements for testing in a field comprising: a digital image capturing device; a database; and a processor and main memory comprising instructions (Par. 0074: “An alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a field anomaly detection system. The field anomaly detection system can include remote monitoring system configured to record remote data (e.g., an image) of a field, an indexing system configured to calculate an index indicative of crop performance for each geographic sub-region of the field, a comparison system configured to compare the vegetative index for new field data with historic field data, and an anomaly detection system configured to identify any geographic sub-region(s) exhibiting unexpected crop performance. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device.”  Shriver teaches the claimed method of steps in claim 1.   Therefore, Shriver teaches the system or apparatuses, to implement the claimed method of steps, in claim 1. 

Regarding claims 12, 13, 18, and 20, they are directed to a system or apparatus to implement the method of steps in claims 2, 3, 8, and 10, respectively.  Shriver teaches the claimed method of steps in claims 2, 3, 8, and 10.   Therefore, Shriver teaches the system or apparatuses, to implement the claimed method of steps, in claims 12, 13, 18, and 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 7, 9, 14 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Groeneveld (PG Pub. No. 20130186119), herein “Groeneveld.” 

	
Regarding claim 4,
Shriver teaches the limitations of claim 3 which claim 4 depends. Shriver does not teach that the equipment is irrigation.  However, Groeneveld teaches that the field equipment placed in the field comprises irrigation equipment placed in the field; the first manner of operating field equipment placed in the field comprises a manner of operating the irrigation equipment including a rate of water application to the field and one or more time intervals in which to apply water to the field; modifying the field equipment placed in the field comprises modifying the irrigation equipment to apply water to the field at a rate and at one or more time intervals in which to apply the water to the field.  (Par. 0061: “The embodiment of the invention works for three scales of center pivot irrigation prescription and control. Since the method will be calculated for every pixel in a field, the finest scale will provide different irrigation prescription for each sprinkler in the field. The RDC method is applicable to each pixel and at this highest level of detail, permits prescription of variable rates of irrigation throughout the field to serve systems that are designed and manufactured to deliver such variable rates. The present embodiment of the invention is designed to work with these systems to deliver differential rates as the sprinkler sweeps 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined computer implemented method of receiving images and analyzing the images thereby creating pixel data in the geographical sub-regions and determining a anomaly that exceeds a threshold amount of difference in the image data and recommending a corrective treatment action as in Shriver with adjusting irrigation equipment based on pixel data in a field from earth observation satellite (EOS) data and permit variable and differential rates of irrigation of the field for each day as in Groeneveld in order to deliver precise irrigation supply needed by the crop (Par. 0040) and avoid “systematic over-watering to conserve resources, or under-watering that would cause harm to the crop.” (Par. 0052)

Regarding claim 5,
Shriver teaches the limitations of claim 1 which claim 5 depends. Shriver does not teach that the equipment is irrigation that provides application of water to a field in certain amounts at certain times.  However, Groeneveld teaches generating, based on the determined one or more field sectors representing minimum difference values in the first pixel data during the two or more different time periods, one or more field recommendations3, the one or more field recommendations comprising an arrangement specifying an application of water to a field in certain amounts and at certain times; using the one or more field recommendations to drive any of pumps, clocks, sprayers or other elements of irrigation equipment to cause applying water to specified fields in the amounts and at the times indicated in the arrangement.  (Claim 1: “A system for managing agricultural irrigation of crops in a field or a region thereof based on forecasted crop water requirements comprising: at least one irrigation sprinkler located on the field or region thereof; and at least one irrigation controller for adjusting water delivery to crops in the agricultural field, the controller located on or near the agricultural field; at least one instrument package that yields data on soil water, irrigation, solar radiation and rainfall located on or near the agricultural field or region thereof in communication with said at least one controller; a computer system remotely located from the field, the computer system storing selected data from the most recent Earth observation satellite data, historical reference evapotranspiration (Err), field boundary location data, and crop growth curve statistics, said computer system additionally transmitting and receiving data from said at least one controller including data from said instrument package; said computer system including, a first algorithm for initiating a first daily forecasted crop water use for future periods of days to weeks for the field and its regions that is based upon initial crop conditions assessed by Earth observation satellite data expressed as NDVI*, a function to adjust NDVI* to be a scalar of ETr for unbiased estimation of crop water use (ETa), statistical growth curves for the crop type growing in the field expressed as NDVI*, and historical ETr, a second algorithm for later adjusting the forecasted crop water usage of a field and its regions, performed at least daily based upon an update of the crop canopy condition, expressed as NDVI* obtained from Earth observation satellite data for the day of the overpass, a function to adjust NDVI* to be a scalar of ETr for unbiased estimation of ETa, the statistical growth curve for the crop type expressed as NDVI* and actual weather, including rainfall and ETr for each period that has been completed, and a communication server for intercommunicating with said at least one controller to provide irrigation system control.” Examiner’s Note – NDVI is generated from pixel and imagery data; see paragraphs 0016, 0028, 0033, and 0042.) 

Regarding claim 6,
Shriver teaches the limitations of claim 1 which claim 6 depends. Shriver does not teach a round or pivot irrigation system.  However, Groeneveld teaches the field comprises a circular shape, each field sector of the plurality of field sectors comprises an angular subdivision of the circular shape and each angular subdivision of the circular shape comprises an equivalent volume of field space. (Par. 0061: “The embodiment of the invention works for three scales of center pivot irrigation prescription and control. Since the method will be calculated for every pixel in a field, the finest scale will provide different irrigation prescription for each sprinkler in the field. The RDC method is applicable to each pixel and at this highest level of detail, permits prescription of variable rates of irrigation throughout the field to serve systems that are designed and manufactured to deliver such variable rates. The present embodiment of the invention is designed to work with these systems to deliver differential rates as the sprinkler sweeps around the field. Since the axil of the irrigation boom is a known point and a GPS provides positioning at the end of the boom, the location of each sprinkler in the field is known at all times as the irrigation boom transits around the field.” Par. 0062: “Though the data prescribing irrigation is generated per pixel, the pixel data can be aggregated to less detail by averaging when high resolution spatial prescriptions are not required. For example irrigation for an entire field are prescribed conveniently as a single average value for all pixels- a solution that is appropriate for many farmed locations where the soil and resulting crop variability across the fields is relatively low. Likewise, the pixel values in each field can be averaged for small wedges, analogous to pie slices, for example 3.6 degree slices yields 100 separate slices and water prescriptions. As an intermediate step between variable rate irrigation for each sprinkler and managing a field as a single average, such radial slices are aggregated from the individual pixel data to provide targeted prescriptions in each slice simply by speeding or slowing the pivot rotation while it irrigates continuously at the same rate.”) 

Regarding claim 7,
Shriver teaches the limitations of claim 1 which claim 7 depends. Shriver does not teach density metric.  However, Groeneveld teaches the first pixel data for each field sector comprises a density metric, the density metric corresponding to a level of vegetation density in the field sector, and wherein the distribution of the first pixel data for each field sector comprises a histogram, the histogram comprising a level of vegetation density in each field sector during the two or more different time periods. (Claim 12: “…wherein the NDVI is mathematically extended to NDVI*, an index where zero is bare soil with no vegetation cover and unity is a surface saturated with peak vegetation cover and greenness.” Par. 0076: “For calibration of the embodiment function that allows forecasting of NDVI* from any pixel having a measured jth NDVI* starting value, the second column of FIG. 3, block S150, receives NDVI* from S130 for a raster that contains a known crop "n" in an exemplary field. A collection of these historic data are plotted by day of year in block S152 and a curve is fitted to the timewise NDVI* of the crop through the growing season.”  Examiner’s Note (repeated from claim 5) - NDVI is generated from pixel and imagery data; see paragraphs 0016, 0028, 0033, and 0042.)


Regarding claim 9,
Shriver teaches the limitations of claim 1 which claim 9 depends. Shriver does not teach that the equipment is irrigation.  Shriver also teaches determining, based on the determined one or more field sectors representing minimum difference values in the first pixel data during the two or more different time periods, one or
more treatments performed at the determined one or more field sectors; (Par. 0067: “In the first variation, the method 100 can additionally include: identifying the geographic sub-region (e.g., pixel) exhibiting the anomaly, identifying secondary geographic sub-regions adjacent the anomalous geographic sub-region, determining secondary anomalous geographic sub-regions based on the respective relative performance changes, and displaying the secondary anomalous geographic sub-
Shriver does not teach applying water in an amount specified by one or more treatments.  However, Groeneveld teaches that applying a water treatment to the field, the water treatment comprising the application of water in an amount and time period specified by the one or more treatments performed at the
determined one or more field sectors.  (Par. 0052: “The embodiment of the invention requires Equation 6 since updated NDVI* will generally be available only sporadically. Equation 6 provides accounting per pixel in each field or aggregated by averaging, for radial slices of the field or for field averages. The use of measured and interpolated ETr and NDVI* rasters corrects any tendency for mathematical drift of ETa over time so that irrigation application is targeted to deliver precisely what the crop needs rather than to simply be a simulation. Actual data best avoids systematic over-watering to conserve resources, or under-watering that would cause harm to the crop. During periods that NDVI* is unavailable or when the forecasted ETr differs from the actual, soil water storage will accommodate the differences between forecasted and actual conditions and the water accounting algorithm will record actual field conditions to correct the 

Regarding claims 14 – 17 and 19, they are directed to a system or apparatus to implement the method of steps in claims 4 – 7 and 9, respectively.  Shriver and Groeneveld teach the claimed method of steps in claims 4 – 7 and 9.   Therefore, Shriver and Groeneveld teach the system or apparatuses, to implement the claimed method of steps, in claims 14 – 17 and 19.


Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Guan et al. (WO 2017099951 A1), by the same applicant published on June 15, 2017, teaches analyzing pixel data by filtering pixels for whiteness. (Par. 0110)  The agricultural intelligence computer system 130 retrieves images from an external data and analyzes a time series of images using a high precision pixel classifier. (Par. 0136). A model is generated where comprise recommendations based on agronomic factors such as crop recommendations, irrigation recommendations, planting recommendations, and harvesting recommendations. (Par. 0085)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Shriver paragraph 0074 that teaches a computer implementation.
        2 Groeneveld teaches optimization of irrigation in paragraphs 0048 and 0059. 
        3 Examiner’s Note – Shriver teaches “recommended” or “recommendation” in several paragraphs.